Citation Nr: 1204711	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1978, July 1980 to April 1983, and June 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2008, the Veteran testified before the undersigned Veterans Law Judge, seated in Washington, D.C.  

In February 2009, the Board denied the appeal.  The Veteran appealed to the Veterans Claims Court.  In November 2009, the Court Clerk granted a Joint Motion for Remand, which vacated the Board's February 2009 decision and returned this issue to the Board for further consideration.  In February 2010, the Board remanded the issue for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Hypertension was not shown during the first two periods of active duty or within a year thereafter.  Hypertension was not shown for years after the second period of active duty.

2.  Hypertension existed prior to the third period of active duty and was not aggravated by service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1153, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.3.06, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection may also be awarded for certain disabilities, such as hypertension, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First Two Periods of Active Duty

As noted above, the Veteran had three distinct periods of active duty.  Turning initially to the first two periods, from January 1971 to October 1978 and from July 1980 to April 1983, service treatment records are negative for complaints of, diagnosis of, or treatment for hypertension.  A March 1983 service separation examination noted blood pressure readings of 110/78, and was negative for any cardiovascular abnormality.  

Next, post-service evidence does not reflect symptomatology associated with hypertension for many years after discharge from the second period of active duty.  Specifically, VA outpatient treatment records began reflecting elevated blood pressure readings in October 1993.  Specifically, blood pressure readings were 149/96 and 137/89 in October 1993, 144/84 in June 1994, and 160/92 in May 1995.  The Veteran, however, was not diagnosed with hypertension at that time.

An April 2002 VA clinical notation indicated a history of hypertension, and an April 2002 Reserve periodic medical examination noted that the Veteran was using medication for hypertension.  In a February 2006 VA general medical examination, a history of hypertension dating to 2002 was noted.  At a December 2008 Board hearing, he reported onset of his hypertension in approximately 2002 or 2003.  

Even assuming symptoms consistent with hypertension as early as 1993, this is the first recorded symptomatology related to hypertension, coming some 10 years after discharge from the second period of active duty.  Therefore, the medical evidence does not reflect continuity of symptomatology. 

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Significantly, the Veteran does not allege onset of his hypertension during his first two periods of active duty nor does he assert that it was continuous from his first two periods of active duty; therefore, consideration of his competency or credibility is moot as to the question of in-service onset.  

In sum, by the Veteran's own admission (and confirmed by the medical evidence), hypertension was not diagnosed until approximately 2002 or 2003, many years after his first two periods of active duty.  Additionally, competent evidence has not been presented establishing the onset of hypertension either during his first two periods of active duty, or within a year thereafter.  

In addition, continuity of symptomatology since discharge from either period of active duty has not been demonstrated.  Further, the evidence does not establish a medical nexus between a current diagnosis of hypertension and the first two periods of active duty.  Therefore, the preponderance of the evidence weighs against service connection for hypertension as having been incurred during his first two periods of active duty.  

Third Period of Active Duty

As hypertension was noted prior to the Veteran's third period of active duty (discussed in detail below), the Board will consider entitlement to service connection for hypertension on the basis of aggravation.  As noted above, he returned to active duty from June 2004 to December 2005.  His main assertion is that hypertension was aggravated during this period of active duty.  

In addition to the laws and regulations governing service connection outlined above, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

Specifically, the Court in Wagner held as follows:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  

Wagner, 370 F.3d at 1096.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), VA's General Counsel reasoned that § 3.306(b) properly implemented 38 U.S.C. § 1153, which provided that a preexisting injury or disease would be presumed to have been aggravated in service in cases where there was an increase in disability during service; however, the requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the presumption of aggravation under 38 U.S.C. § 1153 and did not apply to determinations concerning the presumption of sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111, as in this case, requires VA to bear the burden of showing the absence of aggravation.

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A report of an enlistment physical examination upon the Veteran's return to active duty in June 2004, if conducted, is not of record.  On a June 2004 Report of Medical History, however, he reported use of anti-hypertensive medication.  Despite the fact that there is no entrance examination of record, competent evidence of record (including the medical evidence and the Veteran's lay statements) reflects a diagnosis of hypertension and the need for anti-hypertension medication since at least 2002, two years prior to his 2004 return to active duty, and neither he contends nor does the remainder of the record suggests otherwise.  

Specifically, as discussed above, an April 2002 VA clinical notation indicated a history of hypertension, and an April 2002 Reserve periodic medical examination noted that the Veteran was using medication for hypertension.  In a February 2006 VA general medical examination, a history of hypertension dating to 2002 was noted.  At a December 2008 Board hearing, he reported onset of his hypertension in approximately 2002 or 2003.  The Board finds these records to be clear and unmistakable evidence establishing that hypertension pre-existed his return to active duty in June 2004.    

In order to overcome the presumption of soundness, VA needs to show not only that hypertension pre-existed service by clear and unmistakable evidence, but that by clear and unmistakable evidence it was not aggravated by service.  To this end, the Board looks to the service treatment records themselves and to a medical opinion obtained to address this question.

Turning first to the service treatment records, a February 2005 clinical notation indicated a blood pressure reading of 140/86.  The Veteran was seeking treatment for nasal congestion at the time.  His service treatment records for his third period of service otherwise reflect normal blood pressure readings.  Moreover, the records reflect that he did not require any increase in the dosage levels of his anti-hypertension medication.  

The February 2005 blood pressure reading is not, in and of itself, evidence of a permanent worsening of the Veteran's hypertension.  This single reading does not suggest a sustained increase in the severity of the Veteran's hypertension, as it was not followed by any subsequent evaluation or follow-up at that time.  Therefore, a lack of in-service aggravation is established because there was no elevation of blood pressure readings during service and no increase in medication for treating hypertension during service.

Moreover, the Court has held that, even if a disorder became worse during service and then improved due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of a mere exacerbation of symptoms during service does not, in and of itself, constitute evidence of in-service aggravation).  Of note, all the other blood pressure readings during service were within normal range for VA compensation purposes.

Next, in order to address the question of aggravation, the Veteran's claim was referred to a VA examiner in April 2010.  The examiner reviewed the claims file and personally examined the Veteran.  The examiner noted onset of the Veteran's hypertension in 2000, prior to his return to active duty in 2004, and the Veteran confirmed as such in his reported history.  He also reported increases in the dosage of his hypertension medication on three occasions in order to control his blood pressure (parenthetically, the increase of medication was clarified at the Board hearing to have occurred in 2008, not during active duty).  

After examining the Veteran and reviewing the claims file, the examiner found no evidence that the Veteran's hypertension worsened while on active duty.  While the service treatment records between June 2004 and December 2005 indicated at least one occasion of an elevated blood pressure reading, all other blood pressure readings were normotensive during this period, according to the examiner.  

The examiner found no indication that the Veteran's hypertension medication changed during his active duty, or that his blood pressure levels worsened.  The examiner noted that the Veteran's current hypertension was relatively mild and well-controlled with medication, and "continued throughout his military duty at the same level."  It was only after service separation that the Veteran's blood pressure worsened.  A clear reading of the examination report is that the Veteran's hypertension did not increase during service.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In concluding that hypertension was not aggravated during active duty, there is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record suggesting that the hypertension increased during service.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  

Additionally, although the VA examiner confirmed that the Veteran's hypertension worsened after his separation from service in December 2005, this fact does not provide a basis for the award of service connection for hypertension.  Rather, the disorder must have increased during service.

Applying the elements of Wagner to this claim, a pre-existing condition was not noted upon entry into service (an absence entrance examination); therefore, the Veteran was presumed to have been sound upon entry.  Nonetheless, based on VA clinical records diagnosing hypertension requiring medication prior to his entrance into his third period of active duty in 2004 and his own statements indicating that he was diagnosed with hypertension prior to 2004, the Board finds that there is clear and unmistakable evidence that hypertension pre-existed service.

Moreover, based on service treatment records reflecting normal blood pressure readings throughout the Veteran's third period of active duty (except for one occasion) and the same dosage of anti-hypertensive medication throughout, the Board finds that there is clear and unmistakable evidence that hypertension was not aggravated by service.

Because there was clear and unmistakable evidence that hypertension pre-existed service and clear and unmistakable evidence that it was not aggravated by service, the presumption of soundness is rebutted and entitlement to service-connection benefits is denied.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  

For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March, April, and June 2006, and follow-up letters in November 2009, and March 2010, he was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the June 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the October 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination in 2010.  

The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Further, in December 2008, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and he has not suggested the existence of, any additional pertinent evidence not yet received.  

As discussed in detail above, however, the record does not contain any competent evidence of onset of hypertension during his first two periods of active duty, which ended in 1983, many years prior to his first elevated blood pressure readings or diagnoses of hypertension.  

By the Veteran's own admissions on several occasions, he was not diagnosed with hypertension until after 2000, many years after his second separation from service in 1983.  Thus, in the absence of evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, a medical opinion is not required to address the first two periods of active duty.  See 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Upon review of the file, the Board observes that additional VA medical treatment records have been added to the claims file subsequent to the most recent supplemental statement of the case, dated in September 2010.  Additionally, the Veteran has not waived AOJ consideration of this evidence.  

These records, however, only confirm a current diagnosis of hypertension, a diagnosis already well-established within the record, and do not discuss the incurrence or aggravation of this disorder.  These records are, in essence, cumulative of evidence already considered by the AOJ; thus, his appeal need not be remanded for AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304; Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


